Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in response to the Amendment dated July 5, 2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Amendment
Election/Restrictions
This application contains claims 1-16 drawn to an invention nonelected without traverse in the reply filed on September 29, 2020.  

Claim Rejections - 35 USC § 112
Claims 17-28 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The rejection of claims 17-28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103

Claims 17-28 were rejected under 35 U.S.C. 103 as being unpatentable over Co et al. (US Patent Application Publication No. 2018/0057950 A1) in view of Sheridan et al. (“Growth and Electrochemical Characterization of Carbon Nanospike Thin Film Electrodes,” Journal of the Electrochemical Society (2014 Jun 20), Vol. 161, No. 9, pp. H558-H563), He et al. (“Synthesis, Characterization, and Application of Metal Nanoparticles Supported on Nitrogen‐Doped Carbon: Catalysis Beyond Electrochemistry,” Angewandte Chemie International Edition (2016 
Oct 4), Vol. 55, No. 41, pp. 12582-12594) and Arzhanova et al. (“Synthesis of Copper Nanostructures by Electrodeposition,” ECS Transactions (2008 May 2), Vol. 11, No. 28, pp. 45-52).
	With regards to claim 28, the rejection under 35 U.S.C. 103 as being unpatentable over 
 Co et al. in view of Sheridan et al., He et al. and Arzhanova et al. has been withdrawn in view of Applicant’s amendment. Claim 28 has been cancelled.
	With regards to claims 17-27, the rejection under 35 U.S.C. 103 as being unpatentable over Co et al. in view of Sheridan et al., He et al. and Arzhanova et al. stand.
	Regarding claim 17, Co teaches a method of converting carbon dioxide into ethanol, the method comprising:
• contacting an electrocatalyst (= an electroreduction electrocatalyst) [page 3, [0026]] with an aqueous solution of a bicarbonate salt while said aqueous solution is in contact with a source of carbon dioxide (= for example, the electrolyte can be selected to as to be compatible with carbon dioxide present in the system (e.g., so as not to precipitate upon introduction of carbon dioxide into the electrochemical cell). For example, the electrolyte can comprise 

potassium bicarbonate) [page 5, [0050]], and said electrocatalyst is electrically powered as a cathode (= a working electrode comprising the electroreduction catalyst in a first cell compartment) and is in electrical communication with a counter electrode electrically powered as an anode (= applying a potential to the electrochemical cell can comprise applying a negative voltage and a positive voltage to the working electrode and the counter electrode, respectively) [page 1, [0008]], to convert said carbon dioxide into ethanol (= in some embodiments, the one or more products can comprise a C2-C3 alcohol (e.g., ethanol, propanol, or a combination thereof)) [page 1, [0007]], with products other than ethanol, if present, produced in a sum total amount of no more than 40% (= a contingent limitation) [MPEP § 2111.04].
The method of Co differs from the instant invention because Co does not disclose the following:
	a.	Ethanol in a yield of at least 60%.
	Co teaches that in some embodiments, the one or more products can comprise a C2-C3 alcohol (e.g., ethanol, propanol, or a combination thereof) [pages 2-3, [0024]].
	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because:
(i)  If there is only one product produced, e.g., the ethanol, than the ethanol is in a yield of 100%.
(ii)  The Co combination teaches a method in a similar manner as presently claimed. 
Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 

736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
(iii)  A process yielding an unobvious product may nonetheless be obvious where Applicant claims a process in terms of function, property or characteristic and the process of 
the prior art is the same or similar as that of the claim but the function is not explicitly disclosed 
by the reference (MPEP § 2116.01).
b.	Which replenishes said bicarbonate salt as said bicarbonate salt decomposes to carbon dioxide and a hydroxide salt at a surface of said electrocatalyst.
	Co teaches that:
For example, the electrolyte can be selected to as to be compatible with carbon dioxide present in the system (e.g., so as not to precipitate upon introduction of carbon dioxide into the electrochemical cell). For example, the electrolyte can comprise potassium bicarbonate, sodium hydrogen carbonate, potassium chloride, potassium sulfate, or potassium phosphate. In certain embodiments, the electrolyte can comprise an alkali metal bicarbonate (e.g., potassium bicarbonate or sodium bicarbonate) [page 5, [0050]].

	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because Co teaches the bicarbonate salt as presently claimed and the Co combination teaches the electrocatalyst as presently claimed. Where the bicarbonate and electrocatalyst are substantially identical to that of the present claims, claimed properties or functions may be presumed or inherent in the prior art. 

A compound and all of its properties are inseparable. In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) [MPEP § 2141.02(V)].
	c.	Wherein said electrocatalyst comprises (i) carbon nanospikes doped with a dopant selected from the group consisting of nitrogen, boron, and phosphorous, and (ii) copper-containing nanoparticles attached to carbon reactive sites on the carbon nanospikes.
	Co teaches that:
The electroreduction catalyst can comprise a nanoporous Cu catalyst; a nanoporous Cu-M catalyst, where M is a metal chosen from Pt, Ir, Pd, Ag, Au, Rh, Ru, Zn, Sn, Ni, Fe, Re, Ga, In, Cd, 
Tl, and Ti; or a combination thereof (page 3, [0026]).

The electroreduction catalyst can be formed into nanoparticles prior to use in conjunction with the methods described herein using any suitable method known in the art. The nanoparticles formed by the process can be spherical or non-spherical in shape. In certain embodiments, the nanoparticles 
can be discrete, spherical nanoparticles. In some embodiments, the population of nanoparticles 
formed by this process is monodisperse. The nanoparticles can optionally comprise nanopores. In some embodiments, the nanopores can interconnect, so as to form a network of nanopores spanning the nanoparticles (page 4, [0040]).

	For some applications, including many catalytic applications, it may be of interest to deposit the electroreduction catalysts described herein on a support, such as a carbonaceous support. Accordingly, also provided are compositions comprising an electroreduction catalyst described herein deposited on a support, such as a carbonaceous support. The carbonaceous support may comprise any type of carbon that suitably supports the electroreduction catalyst to provide a catalyst having suitable activity. The carbonaceous support can comprise an amorphous carbon, a crystalline or graphitic carbon, or a vitreous or glassy carbon. Also, the carbonaceous support can be in any suitable form (e.g., in the form of a powder, fiber, or flake), and can have any suitable crystallographic orientation, crystallite size, interlayer spacing, density, particle size, or particle shape. The carbonaceous support can comprise a carbon selected from Ketjen Black, carbon black, lamp black, acetylene black, mesocarbon, graphite, pyrolytic graphite, single-wall carbon nanotubes, multi-wall carbon nanotubes, Vulcan carbon, and carbon fiber. In some embodiments, the carbonaceous support can have an average particle size of from 0.01 µm to 10 µm. The supported electroreduction catalysts can also be disposed on a conductive substrate to provide an electrode (page 5, [0048]).

	Sheridan teaches that:


We report the growth of a nanospiked, carbon thin film electrode by an inexpensive, non-catalytic plasma enhanced CVD process on Si substrates. The electron transfer kinetics for various redox probes of these carbon nanospikes (CNS) were determined and compared with glassy carbon and CNS exposed to oxygen plasma or a high temperature ammonia soak. The results indicate that CNS can be used as a practical alternative to GC for various electroanalysis applications. These electrodes also exhibited activity and stability toward the oxygen reduction reaction, suggesting there potential use as electrocatalyst supports. Finally, the ability to deposit conformal thin films of CNS on a 3-D architecture for use as an electrode was demonstrated (page H558, abstract).

	Here we report the formation and electrochemical characterization of nanostructured carbon thin film electrodes, which we refer to as carbon nanospikes (CNS) due to the primary morphological characteristic of tapered spikes approximately 50 nm in length. The nanospikes herein are grown on Si wafer using non-catalytic PECVD in the presence of ammonia which dopes the CNS with about 5% atm. nitrogen (page H558, left column, lines 32-37).

CNS also show catalytic activity for the ORR and may be promising as an electrocatalyst support (page H562, right column, lines 13-14).

	He teaches that theoretical [12] and experimental studies[13] suggest that defective C-N sites and N interstitials can act as active sites for the nucleation and growth of metal NPs (page 12583, left column, lines 1-6).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrocatalyst described by Co with 
wherein said electrocatalyst comprises (i) carbon nanospikes doped with a dopant selected from the group consisting of nitrogen, boron, and phosphorous, and (ii) copper-containing nanoparticles attached to carbon reactive sites on the carbon nanospikes because Co teaches depositing the nanoporous Cu catalyst on a carbonaceous support comprising a vitreous or glassy carbon that can be in any suitable form, where Sheridan teaches that results indicate that carbon nanospikes (CNS) doped with about 5% atm. nitrogen can be used as a practical 

alternative to glassy carbon (GC) as an electrocatalyst support, where He teaches that defective C-N sites and N interstitials of N-doped carbon can act as active sites for the nucleation and growth of metal NPs.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	d.	Wherein said copper-containing nanoparticles are produced by an electronucleation process from an aqueous electrolyte consisting of copper sulfate and sulfuric acid while the aqueous electrolyte is in direct contact with the carbon nanospikes and a reducing voltage is applied to the carbon nanospikes, and, as a result of the electronucleation process, the copper-containing nanoparticles in the resulting electrocatalyst become directly attached to the carbon reactive sites on the carbon nanospikes from said aqueous electrolyte.
	Co teaches that:
The electroreduction catalyst can comprise a nanoporous Cu catalyst; a nanoporous Cu-M catalyst, where M is a metal chosen from Pt, Ir, Pd, Ag, Au, Rh, Ru, Zn, Sn, Ni, Fe, Re, Ga, In, Cd, 
Tl, and Ti; or a combination thereof (page 3, [0026]).

The electroreduction catalyst can be formed into nanoparticles prior to use in conjunction with the methods described herein using any suitable method known in the art. The nanoparticles formed by the process can be spherical or non-spherical in shape. In certain embodiments, the nanoparticles 
can be discrete, spherical nanoparticles. In some embodiments, the population of nanoparticles 
formed by this process is monodisperse. The nanoparticles can optionally comprise nanopores. In some embodiments, the nanopores can interconnect, so as to form a network of nanopores 

spanning the nanoparticles (page 4, [0040]).

	For some applications, including many catalytic applications, it may be of interest to deposit the electroreduction catalysts described herein on a support, such as a carbonaceous support. Accordingly, also provided are compositions comprising an electroreduction catalyst described herein deposited on a support, such as a carbonaceous support. The carbonaceous support may comprise any type of carbon that suitably supports the electroreduction catalyst to provide a catalyst having suitable activity. The carbonaceous support can comprise an amorphous carbon, a crystalline or graphitic carbon, or a vitreous or glassy carbon. Also, the carbonaceous support can be in any suitable form (e.g., in the form of a powder, fiber, or flake), and can have any suitable crystallographic orientation, crystallite size, interlayer spacing, density, particle size, or particle shape. The carbonaceous support can comprise a carbon selected from Ketjen Black, carbon black, lamp black, acetylene black, mesocarbon, graphite, pyrolytic graphite, single-wall carbon nanotubes, multi-wall carbon nanotubes, Vulcan carbon, and carbon fiber. In some embodiments, the carbonaceous support can have an average particle size of from 0.01 µm to 10 µm. The supported electroreduction catalysts can also be disposed on a conductive substrate to provide an electrode (page 5, [0048]).

	Sheridan teaches that:

We report the growth of a nanospiked, carbon thin film electrode by an inexpensive, non-catalytic plasma enhanced CVD process on Si substrates. The electron transfer kinetics for various redox probes of these carbon nanospikes (CNS) were determined and compared with glassy carbon and CNS exposed to oxygen plasma or a high temperature ammonia soak. The results indicate that CNS can be used as a practical alternative to GC for various electroanalysis applications. These electrodes also exhibited activity and stability toward the oxygen reduction reaction, suggesting there potential use as electrocatalyst supports. Finally, the ability to deposit conformal thin films of CNS on a 3-D architecture for use as an electrode was demonstrated (page H558, abstract).

	Here we report the formation and electrochemical characterization of nanostructured carbon thin film electrodes, which we refer to as carbon nanospikes (CNS) due to the primary morphological characteristic of tapered spikes approximately 50 nm in length. The nanospikes herein are grown on Si wafer using non-catalytic PECVD in the presence of ammonia which dopes the CNS with about 5% atm. nitrogen (page H558, left column, lines 32-37).

CNS also show catalytic activity for the ORR and may be promising as an electrocatalyst support (page H562, right column, lines 13-14).

	He teaches that theoretical [12] and experimental studies[13] suggest that defective C-N 
sites and N interstitials can act as active sites for the nucleation and growth of metal NPs (page 

12583, left column, lines 1-6).
	Arzhanova teaches copper nucleation (page 46, line 10). 
	The copper electrocrystallization on the glassy carbon surface was conducted from 0.2 M CuSO4 + 0.5 M H2SO4 electrolyte. The 0.2 M CuSO4 + 0.5 M H2SO4 solution was prepared from twice-distilled sulfuric acid, twice-recrystallized copper sulfate, and twice distilled water. Glassy carbon was used as the working electrode, the surface of which was polished to a mirror finish with magnesium oxide. A pure copper plate was used as a secondary electrode (pages 45-46, “Experimental”).

Potentiostatic double-pulse electrodeposition of copper particles was performed with an IPC-Pro potentiostat/galvanostat under a computerized control (page 46, lines 12-13).

	It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified said copper-containing nanoparticles 
described by Co with wherein said copper-containing nanoparticles are produced by an  electronucleation process from an aqueous electrolyte consisting of copper sulfate and sulfuric acid while the aqueous electrolyte is in direct contact with the carbon nanospikes and a reducing voltage is applied to the carbon nanospikes, and, as a result of the electronucleation process, the copper-containing nanoparticles in the resulting electrocatalyst become directly 
attached to the carbon reactive sites on the carbon nanospikes from said aqueous electrolyte because Co teaches depositing the nanoporous Cu catalyst on a carbonaceous support comprising a vitreous or glassy carbon that can be in any suitable form, where Sheridan teaches that results indicate that carbon nanospikes (CNS) doped with about 5% atm. nitrogen can be used as a practical alternative to glassy carbon (GC) as an electrocatalyst support, where He teaches that defective C-N sites and N interstitials of N-doped carbon can act as active sites for 


the nucleation and growth of metal NPs, and where Arzhanova teaches that copper particles are electrodeposited by copper nucleation from a 0.2 M CuSO4 + 0.5 M H2SO4 electrolyte.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	e.	Wherein a voltage applied to said cathode is within a range of -2.0 to -3.0 volts with respect to a reversible hydrogen electrode.
	Co teaches that the applied potential can be at least -1.80 V vs. a reversible hydrogen electrode (page 2, [0019]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrocatalyst described by Co with wherein a voltage applied to said cathode is within a range of -2.0 to -3.0 volts with respect to a reversible hydrogen electrode because a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, see Titanium Metals Corp. of America v. Banner, 778F.2d 775,227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05(I).
-1.8 V is deemed close enough to -2.0 V because the difference is only -0.2 V.
	Regarding claim 18, the method of Co differs from the instant invention because Co 

does not disclose wherein said ethanol is deuterated ethanol.
	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because the Co combination teaches a method in a similar manner as presently claimed. Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 21655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
	Regarding claim 19, Co teaches wherein said electrocatalyst is housed in a first compartment of an electrochemical cell (= the electroreduction catalyst in a first cell compartment), wherein said first compartment contains said aqueous solution in contact with said electrocatalyst; said counter electrode is housed in a second compartment of said electrochemical cell, wherein said second compartment also contains said aqueous solution (= for example, the first cell compartment can further comprise an aqueous solution of an electrolyte in electrochemical contact with the working electrode disposed in the first cell compartment, and the second cell compartment can further comprise an aqueous solution of an electrolyte in electrochemical contact with the counter electrode disposed in the second cell 
compartment), and said first compartment and second compartment are separated by a solid electrolyte membrane (= a solid electrolyte membrane interposed between the working 

electrode and the counter electrode) [page 1, [0008]].
	Regarding claim 20, Co teaches wherein said bicarbonate salt is KHCO3 or NaHCO3 (= the 
electrolyte can comprise potassium bicarbonate or an alkali metal bicarbonate (e.g., potassium bicarbonate or sodium bicarbonate)) [page 5, [0050]].
	Regarding claim 21, Co teaches wherein said bicarbonate salt has a concentration ranging from 0.1 M to 0.5 M (= 0.1 M KHCO3) [pages 6-7, [0068]].
	Regarding claim 22, Co teaches wherein said carbon dioxide is bubbled into said aqueous solution before or during said electrocatalyst is in contact with said aqueous solution (= introducing the carbon dioxide into the first cell compartment of the divided electrochemical cell (e.g., bubbling the carbon dioxide into/through the aqueous solution of the electrolyte)) [page 1, [0008]].
	Regarding claim 23, the method of Co differs from the instant invention because Co   does not disclose wherein said ethanol is produced in a yield of at least 60 % relative to total product produced, as measured by electron current.
	Co teaches that in some embodiments, the one or more products can comprise a C2-C3 alcohol (e.g., ethanol, propanol, or a combination thereof) [pages 2-3, [0024]].
	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because:
(i)  If there is only one product produced, e.g., the ethanol, than the ethanol is in a yield of 100%.
(ii)  The Co combination teaches a method in a similar manner as presently claimed. 

 Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
(iii)  A process yielding an unobvious product may nonetheless be obvious where Applicant claims a process in terms of function, property or characteristic and the process of the prior art is the same or similar as that of the claim but the function is not explicitly disclosed by the reference (MPEP § 2116.01).
	Regarding claim 24, Co teaches wherein no ethane or ethylene is produced (= in some embodiments, the one or more products can comprise a C2-C3 alcohol (e.g., ethanol, propanol, or a combination thereof) [pages 2-3, [0024]].
	Regarding claim 25, the method of Co differs from the instant invention because Co   does not disclose wherein said ethanol is produced in a yield of at least 70%, with products other than ethanol, if present, produced in a sum total amount of no more than 30%.
	Co teaches that in some embodiments, the one or more products can comprise a C2-C3 alcohol (e.g., ethanol, propanol, or a combination thereof) [pages 2-3, [0024]].
	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because:

(i)  If there is only one product produced, e.g., the ethanol, than the ethanol is in a yield 
of 100%.
(ii)  The Co combination teaches a method in a similar manner as presently claimed. 
Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
(iii)  A process yielding an unobvious product may nonetheless be obvious where Applicant claims a process in terms of function, property or characteristic and the process of the prior art is the same or similar as that of the claim but the function is not explicitly disclosed 
by the reference (MPEP  § 2116.01).
	Regarding claim 26, the method of Co differs from the instant invention because Co   does not disclose wherein said ethanol is produced in a yield of at least 80%, with products other than ethanol, if present, produced in a sum total amount of no more than 20%.
	Co teaches that in some embodiments, the one or more products can comprise a C2-C3 alcohol (e.g., ethanol, propanol, or a combination thereof) [pages 2-3, [0024]].
	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because:

(i)  If there is only one product produced, e.g., the ethanol, than the ethanol is in a yield of 100%.
(ii)  The Co combination teaches a method in a similar manner as presently claimed. 
Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
(iii)  A process yielding an unobvious product may nonetheless be obvious where Applicant claims a process in terms of function, property or characteristic and the process of the prior art is the same or similar as that of the claim but the function is not explicitly disclosed by the reference (MPEP § 2116.01).
	Regarding claim 27, Co teaches wherein said products other than ethanol comprise one or more selected from hydrogen (= quantify H2 concentration) [page 7, [0070]], methane (= methane can be formed) [page 2, [0023]], and carbon monoxide (= the electrochemical reduction of carbon dioxide can also produce other species, such as carbon monoxide) [page 2, [0022]].

Response to Arguments

Applicant’s arguments filed July 5, 2022 have been fully considered but they are not persuasive. The standing prior art rejections have been maintained for the following reasons:
• Applicant states that they disagree, in particular, with the Examiner’s interpretation of the disclosure of voltages in Co et al. Contrary to the Examiner’s interpretation, the phrase “at least -1.80 V”, as used in Co et al., indicates values more positive than -1.80 V. The foregoing interpretation is consistent with the disclosure in Co et al. that an applied potential of at least -1.8 V may more specifically be, for example, at least -1.75 V, at least -1.70 V, at least -1.65 V, and higher values (e.g., Paragraph 0019 of Co et al.). Thus, Co et al. does not in any way suggest a voltage of -2.0 to -3.0 volts, as now recited in claim 17.
	In response, Co teaches that the applied potential can be at least -1.8 V (page 2, [0019]). 
	A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, see Titanium Metals Corp. of America v. Banner, 778F.2d 775,227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05(I).
	-1.8 V is deemed close enough to -2.0 V because the difference is only -0.2 V.
Furthermore, WO 2014/210484 teaches that the applied potential can be held constant, e.g., between about -5 to about 5 V vs. reversible hydrogen electrode (V vs. RHE) for the electrochemical reduction of carbon dioxide. The minimum value for the applied potential will depend on the internal resistance of the cell employed and on other factors determinable by the person of ordinary skill in the art (pages 8-9, bridging paragraph). 

	• Applicant states that moreover, at higher potentials (i.e. the difference between the cathode 

and anode) CNS behaves differently than glassy carbon. As shown in, for example, Carbon 168 (2020): 302-307 and Science Advances 4.4 (2018): e1700336.), as attached, CNS is capable of electrochemically reducing refractory molecules such as CO2 and N2 through an apparent low work function - the energy required to emit an electron. At elevated potentials compared to glassy carbon, CNS can therefore exceed the performance of glassy carbon in productive electrochemistry such as that described here by favoring carbon over hydrogen reduction. For this reason, an electrocatalyst based on CNS can produce higher carbon products compared to glassy carbon electrocatalysts.
In response, inoperativeness of a reference is not established by merely showing that a particular disclosed embodiment is lacking in perfection does not establish non-obviousness. Ex parte Allen 2 USPQ 2d 1425 (BPAI 19870; Decca Ltd. V. United States 191 USPQ 439 (Ct. Cl. 1976); Bennett v. Halahan 128 USPQ 398, 401 (CCPA 1961).
Furthermore, the reason or motivation to modify the Co reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by the Applicants. In re Linter 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 US 904 (1991) [MPEP § 2144].

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

WO 2014/210484 is cited to teach that the applied potential can be held constant, e.g., between about -5 to about 5 V vs. reversible hydrogen electrode (V vs. RHE) for the electrochemical reduction of carbon dioxide. The minimum value for the applied potential will depend on the internal resistance of the cell employed and on other factors determinable by the person of ordinary skill in the art (pages 8-9, bridging paragraph). 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing 

using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        July 15, 2022